UNPUBLISHED ORDER
                                  Not to be cited per Circuit Rule 53



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                   Submitted June 19, 2006*
                                    Decided June 22, 2006


                                               Before

                       Hon. JOHN L. COFFEY, Circuit Judge

                       Hon. FRANK H. EASTERBROOK, Circuit Judge

                       Hon. DIANE S. SYKES, Circuit Judge

No. 05-3030                                                     Appeal from the United
                                                                States District Court for the
MAURICE L. KING, SR.,                                           Northern District of Indi-
     Plaintiff-Appellant,                                       ana, Hammond Division.
               v.
                                                                No. 2:03-CV-126-PRC
ALBERTO R. GONZALES,                                            Paul R. Cherry, Magistrate
Attorney General of the United States,                          Judge.
      Defendant-Appellee.


                                               Order

   Maurice King contends that his former employer, the Drug Enforcement Agency
violated Title VII of the Civil Rights Act of 1964 by discriminating against him be-
cause of his race and retaliating after he complained about the discrimination. Both
parties consented to decision by a magistrate judge, who granted summary judg-
ment against King.

   King worked as a Special Agent of the DEA in Indiana between 1991 and 2002.
In January 2000 King’s supervisor rated his performance as “significantly exceeds,”
one level below the highest rating of “outstanding.” King, who is black, filed a


   *   After an examination of the briefs and the record, we have concluded that oral argument is un-
necessary, and the appeal is submitted on the briefs and the record. See Fed. R. App. P. 34(a); Cir. R.
34(f).
No. 05-3030                                                                      Page 2


charge of race discrimination after discovering that a white agent had received an
“outstanding” rating. The district court concluded, however, that performance rat-
ings are not actionable under Title VII because they’re not adverse employment ac-
tions unless they result in some tangible loss, such as a reduction in salary or op-
portunity for promotion. See, e.g., Whittaker v. Northern Illinois University, 424
F.3d 640, 648 (7th Cir. 2005); Oset v. Illinois Department of Corrections, 240 F.3d
605, 613 (7th Cir. 2001); Bragg v. Navistar International Transportation Corp., 164
F.3d 373, 378 (7th Cir. 1998). King does not contend that he suffered any concrete
loss and did not provide any evidence in support of his contention that the evalua-
tion portended any future injury.

    Although this charge of discrimination borders on the frivolous, it is the basis of
King’s next contention—that the DEA retaliated against him for making the com-
plaint. He was fired in 2002 after the agency concluded that he had become men-
tally unstable and required treatment, which King refused to undergo. That posi-
tion is a pretext, King insists; the real reason was to retaliate for his charge of dis-
crimination. The district court concluded, however, that King had not exhausted his
administrative remedies. His charge of discrimination filed with the EEOC did not
mention retaliation, and although he could have added to that charge he needed to
initiate the process within the agency by contacting an EEO counselor within 45
days of any supposedly retaliatory act. 29 C.F.R. §1614.105(a)(1). The magistrate
judge concluded that King had missed this deadline—and that even if his delay
were to be excused, the contention would fail because he never amended his charge
with the EEOC or filed a new charge concerning the termination of his employment.
We substantially agree with the magistrate judge’s analysis of this issue; it is un-
necessary to say more. (King’s argument that a retaliation claim was within the
scope of his original charge is unsound, because the charge predates and is the sup-
posed cause of the retaliation, but at all events is forfeited because it was not pre-
sented to the district court.)

                                                                             AFFIRMED